611 F.2d 252
Herman PINNON, Appellant,v.Dr. P. J. CICCONE, Director of United States Medical Center,Springfield, Missouri, Appellee.
No. 79-1292.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 6, 1979.Decided Dec. 20, 1979.Rehearing Denied Jan. 17, 1980.

Loren R. Honecker, Springfield, Mo., on brief, for appellant.
Ronald S. Reed, Jr., U. S. Atty. and Frederick O. Griffin, Jr., Asst. U. S. Atty., Kansas City, Mo., on brief, for appellee.
Before GIBSON, Chief Judge, LAY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Herman Pinnon appeals from the District Court's1 order dismissing without prejudice his petition, based on 28 U.S.C. § 2255, for habeas corpus relief.  We affirm.


2
Petitioner argues that he has been denied meaningful parole consideration because the United States Parole Commission Guidelines applied to him accorded insufficient significance to the factors of institutional performance and rehabilitative progress and because the Parole Commission's initial review resulted in the imposition of an order stating that his period of incarceration should "continue to expiration."


3
On February 25, 1977, petitioner was sentenced to consecutive terms of imprisonment for one year on a conspiracy charge and five years on a racketeering charge.  In November 1977, the Parole Commission conducted an initial parole hearing after which it scheduled a statutory interim hearing and imposed the continue-to-expiration order.  Petitioner's regional and national appeals were denied and on August 18, 1978, he filed the petition for writ of habeas corpus.  The District Court dismissed the petition without prejudice on February 14, 1979.  In March 1979 the Parole Commission held petitioner's interim statutory hearing, as a result of which it advanced his presumptive parole date.


4
We find that the issues on appeal have become moot by virtue of the March 1979 hearing.  Any challenge to the meaningfulness of petitioner's parole consideration would have to focus upon this event which occurred subsequent to the District Court's determination in this case.


5
Furthermore, petitioner's allegations do not state sufficient facts to warrant granting any relief under 28 U.S.C. § 2255 (1976), as interpreted by the Supreme Court in United States v. Addonizio, 442 U.S. 178, 187, 99 S.Ct. 2235, 2240, 60 L.Ed.2d 805 (1979).


6
Judgment affirmed.



1
 The Honorable William R. Collinson, United States District Judge, Western District of Missouri